Citation Nr: 1613890	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  06-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1957 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This case has been previously before the Board in June 2010, January 2010, and March 2008, at which times it was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence that the Veteran's diagnosed hypertension is not related to his active service, or to his diabetes mellitus.


CONCLUSION OF LAW

Criteria for service connection for hypertension, as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).
The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As an initial point, the Veteran is not claiming direct service connection for hypertension.  Indeed, there were no complaints of any of the condition shown in the service treatment records (STRs).  The Board acknowledges that one reading, taken on December 17, 1976, in service did show "a slight elevation in his diastolic blood pressure," but all other readings were not in the hypertensive levels.  See May 2014 VA examination.  

As such, the Veteran's claim turns on whether he can establish that his hypertension is related to his service-connected diabetes mellitus. 

His post-service medical service records show that the Veteran was diagnosed with stage 1 hypertension in February 2005.

None of the Veteran's medical records tie his current hypertension (which clearly does exist at this time) to his active service, or any incidents therein.  

Out of the multiple VA examinations that the Veteran underwent, only one examiner opined that the Veteran's hypertension is related to his diabetes mellitus.  See June 2010 diabetes mellitus VA examination.  The examiner indicated that while the hypertension was not a complication of diabetes, since it began in the 1970s and diabetes was diagnosed in 2008, it was aggravated by the diabetes.  The Board places low probative value on this examination and its conclusion, as the examiner opined that "diabetes can aggravate preexisting hypertension due to its effect on the cardiovascular system."  This statement is vague and inconclusive, and was provided without supporting clinical data or other rationale. The examiner also operated under the impression that the Veteran's hypertension began in 1970 while, in actuality, it was not diagnosed until 2005.   

All the other VA examinations opined that the Veteran's hypertension was not related to his diabetes mellitus - not caused by it, and not aggravated by it.  See October 2009 VA diabetes mellitus examination, July 2010 VA hypertension examination, May 2012 VA examination, May 2014 VA examination.    

After a review of the record, the Board concludes that entitlement to service connection for hypertension is not warranted.  While the Veteran has a diagnosis of the condition, the competent and probative evidence of record does not demonstrate a nexus between his hypertension and his active service, and/or hypertension and his diabetes mellitus.  While the Veteran had one slightly elevated blood pressure reading in active service, all his other readings were normal, and he was not diagnosed with hypertension until 2005.  He was essentially asymptomatic as late as March 2009.  See March 2009 private treatment records.  

It is important for the Veteran to understand that while he has asserted on multiple occasions to treating physicians that he has had hypertension since the 1970s, VA examiners have opined that had he experienced hypertension since the 1970s, it would have been much further progressed than stage one by 2005, and would have presented with the accompanying complications.  

In addition, the July 2010 VA examiner noted that the one higher blood pressure reading might have been tied to a substantial weight gain by the Veteran, which he experienced while in active service (from 1961 to 1976).    

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorder at issue.  None of the physicians or examiners has found any relationship between the Veteran's active service and the post-service diagnosis of hypertension, or hypertension and diabetes mellitus (a June 2010 medical opinion did but, as explained above, the Board does not place high probative value on that opinion).  To the contrary, medical records have reported that the Veteran's hypertension stems from a work injury that he experienced about 20 years after separation from active service.

As such, the Veteran's claim for service connection for hypertension fails.  The Veteran's diagnosed disorder cannot be attributed to his active service, or to his service-connected diabetes mellitus.  

The Board has considered the Veteran's lay statements in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing current hypertension and its etiology, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as hypertension and its etiology.  The claims file does not contain any medical records linking the Veteran's disorder to his active service, or to his service-connected diabetes mellitus.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for hypertension is not warranted because the Veteran has not satisfied the second requirement of service connection, i.e., a nexus between a currently-diagnosis of a qualifying disability and a nexus to active service.  See 38 C.F.R. § 3.303 (2015); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


